Reese, C. J.,
dissenting.
I find it impossible to get the consent of my mind to concur in this decision. The day was bitter cold and a most disagreeable one. The decedent was ordered by his foreman to inspect and report upon the condition of the tracks and switches in the track yard, which he did, and was then told to clear the switches and tracks of any snow or other obstructions which could interfere AVith *687their use. He went to his work and was seen and known to he within the grounds and among the tracks pursuing his work. Owing to the inclement condition of the weather, it was known that he should be warmly dressed in order to protect himself from the biting cold and high wind. Under all the conditions shown, it was necessary that care should, be taken to avoid accidents. There were two switchmen employed with the engine by which decedent was killed. They were both riding upon the rear foot-board of the forward moving engine. No one was at the front. If the volume of smoke emitted from the engine was so great as to cut off the views of the engineer and fireman, there was all the more necessity that every precaution be taken. No precaution whatever was taken. No one was at the front foot-board to warn any one of the approaching engine. The engine was sent forward blindly with two switchmen at the rear who could see nothing in front, and no one in connection with the engine knew of the presence of decedent until his mangled body rolled from under the rear of the engine. It goes without saying that, had one of those switchmen been at the front of the engine, Zitnik would not have been killed. That must be self-evident to the mind of any sane and right-thinking person.
Was it negligence on the part of defendant not to employ those necessary safeguards? Whose duty was it to decide that question? If juries are to be of any practical use in the administration of justice, the solution of the question was for them. The inference of negligence, or the want thereof, from these facts rested alone with and on them, and they should be permitted to decide the question as to defendant’s want of care. There is nothing in the evidence to show that the switchmen were under the direction of either the engineer or fireman. If not, and if there was negligence (a question for the jury), whose negligence Avas it? Most certainly that of the defendant company. If that is true, the release of the engineer by the jury would furnish no just ground of complaint by *688the employer. Was it negligence to order tbe man to work alone upon those switches and tracks- under the conditions as they then existed? It was for the jury to say, considering all circumstances and conditions shown. There were other employees on and about those track yards who knew of Zitnik’s presence on the tracks; yet no precaution was taken for Ms safety. True, the evidence is that the engine bell was kept ringing, but it is also shown that at the same time a train of cars was passing on a nearby track, and, considering the cold and high wind, the jury were justified in concluding that Zitnik did not hear or see the approaching engine before it ran him down. As shown by the testimony of the foreman of the gang of men with which Zitnik was connected, it was his custom and duty to warn the men of approach’ ing cars. True, Zitnik had been sent out alone to the work on the tracks, but, under the circumstances,, including this custom of the foreman, it was the province of the jury to consider this, as well as all conditions shown to have existed at the time, and arrive at their verdict upon the facts presented by the evidence. The court may be of the opinion that the uncontroverted facts are insufficient to sustain an inference of negligence, but the jury, being equally conscientious, may conclude that such an inference properly arises; the case being one where fair-minded men might arrive at different conclusions. In such case the whole matter rests with the jury. I do not say that the evidence in this case proves negligence on the part of defendant, for it is not the province of any member of the court to decide that question. It must (should) be left for the determination of the jury, and upon which the court should keep silent. Does the evidence tend to prove that there was negligence in running the engine as it was run without any safeguard whatever? If so, the matter does not rest with the court. In 2 Thompson, Law of Trials, -sec. 1665, it is said: “The case must also go to the jury where, although the facts are not controverted, fair-minded men *689might differ as to whether the inference of negligence should be drawn from them.” This is elementary. Railroad Co. v. Stout, 17 Wall. (U. S.) 657; Atchison & N. R. Co. v. Bailey, 11 Neb. 332. And the rule has been recognized and followed by this court ever since the decision of those cases. If the verdicts of juries in such causes are to be set aside under circumstances like those presented in this case, and the burden assumed by the courts, the jury arm of our jurisprudence may as well be dispensed with, as our much vaunted “trial by jury” would be nothing more nor less than “a fraud, a delusion, and a snare.”
Fawcett, J., concurs in the above dissent.